                    1     TULLY RINCKEY PLLC
                          STEVEN L. HERRICK, Bar No. 298563
                    2     sherrick@fedattorney.com
                          501 West Broadway
                    3     Suite 800
                          San Diego, CA 92101
                    4     Telephone: 619.357.7600
                          Facsimile:   619.357.7616
                    5
                          Attorneys for Plaintiff
                    6     PATRICIA L. THOMAS-PEREZ
                    7
                          LITTLER MENDELSON, P.C.
                    8     BARBARA A. BLACKBURN, Bar No. 253731
                          bblackburn@littler.com
                    9     DOUGLAS L. ROPEL, Bar No. 300486
                          dropel@littler.com
                  10      500 Capitol Mall
                          Suite 2000
                  11      Sacramento, CA 95814
                          Telephone:     916.830.7200
                  12      Facsimile:     916.561.0828
                  13      Attorneys for Defendant
                          SACRAMENTO REGIONAL TRANSIT
                  14      DISTRICT
                  15
                                                      UNITED STATES DISTRICT COURT
                  16
                                                      EASTERN DISTRICT OF CALIFORNIA
                  17

                  18
                          PATRICIA L. THOMAS-PEREZ,                 Case No. 2:19-CV-00909-TLN-EFB
                  19
                                         Plaintiff,
                  20                                                 Assigned to District Judge Troy L. Nunley;
                          v.                                         Referred to Magistrate Judge Edmund F.
                  21                                                 Brennan
                          SACRAMENTO REGIONAL TRANSIT
                  22      DISTRICT,                                 STIPULATED JOINT REQUEST TO
                          1400 29th Street                          MODIFY THE INITIAL PRETRIAL
                  23      Sacramento, CA 95812                      SCHEDULING ORDER; ORDER
                  24                     Defendant.                 Complaint filed: May 20, 2019
                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.   STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000        MODIFY THE INITIAL PRETRIAL                                           2:19-CV-00909-TLN-EFB
   Sacramento, CA 95814
       916.830.7200
                          SCHEDULING ORDER
                    1
                                         Plaintiff   PATRICIA      L.    THOMAS-PEREZ           ("Plaintiff")   and    Defendant
                    2
                          SACRAMENTO REGIONAL TRANSIT DISTRICT (“Defendant”) hereby jointly request, based on
                    3
                          the showing of good cause discussed herein, that the Court modify the Initial Pretrial Scheduling Order
                    4
                          as follows:
                    5
                                         1. Mediation – The parties have agreed to and shall attend a private mediation
                    6
                          within seventy-five (75) days of the filing of this Order;
                    7
                                         2. Discovery – Within fifteen (15) days of the conclusion of the mediation or ninety
                    8
                          (90) days of the filing of this Order, whichever occurs first, the parties shall confer as required
                    9
                          by Federal Rule of Civil Procedure 26(f). All discovery, with the exception of expert discovery,
                  10
                          shall be completed no later than one hundred twenty (180) days of the filing of this Order.
                  11
                                         Under the current Initial Pretrial Scheduling Order, discovery is to be completed by the
                  12
                          parties no later than March 25, 2020 (240 days from the filing of Defendant’s Answer). The parties
                  13
                          respectfully request this modification to the Initial Pretrial Scheduling Order to allow the parties to
                  14
                          participate in a mediation prior to incurring the expenses of formal discovery.
                  15
                          I.     GOOD CAUSE EXISTS TO MODIFY THE STATUS (PRETRIAL SCHEDULING)
                  16             ORDER
                  17                     On May 20, 2019, Plaintiff filed her Complaint for Damages with this Court. (ECF 1)

                  18      On May 21, 2019, this Court issued an Initial Pretrial Scheduling Order, which Plaintiff was required

                  19      to serve on Defendant. (ECF 3) Defendant filed its Answer to Plaintiff’s Complaint on July 29, 2019.

                  20      (ECF 5)

                  21                     On November 15, 2019, Defendant’s counsel received an email from Plaintiff’s counsel

                  22      that included Interrogatories and Requests for Production of Documents. (Declaration of Douglas L.

                  23      Ropel, ¶ 2) The parties held a telephone conference on November 25, 2019. (Declaration of Douglas

                  24      L. Ropel, ¶ 3) At that conference, Defendant objected to Plaintiff’s discovery on the grounds that: (1)

                  25      Plaintiff had not served Defendant with the Court’s Initial Pretrial Scheduling Order, (2) the parties

                  26      had not yet held a discovery conference as required by Rule 26(f), and (3) Defendant had not consented

                  27      to electronic service of documents. Id. The parties also discussed exploration of early resolution of

                  28      this matter via private mediation. Id. The conference concluded with the parties agreeing to
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL PRETRIAL                     2.                               2:19-CV-00909-TLN-EFB
   Sacramento, CA 95814    SCHEDULING ORDER
       916.830.7200
                    1
                          conference again in the second week of December to reach a decision on whether to mediate and, if
                    2
                          not, hold a Rule 26(f) conference. Id.
                    3
                                         On December 16, 2019, and January 7, 2020, Defendant’s counsel emailed Plaintiff’s
                    4
                          counsel following up on the issues of proceeding to pursue mediation and/or holding a Rule 26(f)
                    5
                          conference. (Declaration of Douglas L. Ropel, ¶ 4) Defendant’s counsel did not receive a response.
                    6
                          Id. Due to the combination of an internal change to the staffing of the case, the holidays, and Plaintiff’s
                    7
                          counsel taking use-it-or-lose-it leave, Plaintiff’s counsel inadvertently neglected to respond to these
                    8
                          emails. (Declaration of Steven L. Herrick, ¶ 2)
                    9
                                         Defendant’s counsel emailed Plaintiff’s counsel again on January 27, 2020.
                  10
                          (Declaration of Douglas L. Ropel, ¶ 4) The parties held a telephone conference on January 29, 2020.
                  11
                          (Declaration of Douglas L. Ropel, ¶ 5) The parties agreed to attempt to resolve this matter via private
                  12
                          mediation without conducting (and incurring the expenses of) formal discovery. Id. The parties also
                  13
                          agreed to submit the instant Stipulated Joint Request to Modify the Initial Pretrial Scheduling Order
                  14
                          seeking an extension of the close of discovery deadline in this matter to facilitate the mediation and
                  15
                          subsequent discovery activities, if the matter is not resolved at mediation. Id. Defendant has provided
                  16
                          Plaintiff with a list of proposed mediators (including their availability) and the parties anticipate
                  17
                          mediating in April 2020. (Declaration of Douglas L. Ropel, ¶ 6)
                  18
                                         Counsel for the parties believe that good cause exists for a modification of the Initial
                  19
                          Pretrial Scheduling Order. The modification will allow both parties to fully participate in a mediation
                  20
                          before incurring the expense of formal discovery. This will maximize the chances that the parties will
                  21
                          reach an agreement to resolve this matter. Additionally, should the matter not be resolved, the
                  22
                          modification will allow the parties to conduct meaningful formal discovery. Accordingly, Plaintiff
                  23
                          and Defendant jointly request the Court modify the Initial Pretrial Scheduling Order to reflect the
                  24
                          following dates:
                  25
                                         1. Mediation – The parties have agreed to and shall attend a private mediation
                  26
                          within seventy-five (75) days of the filing of this Order;
                  27
                                         2. Discovery – Within fifteen (15) days of the conclusion of the mediation or ninety
                  28
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL PRETRIAL                       3.                              2:19-CV-00909-TLN-EFB
   Sacramento, CA 95814    SCHEDULING ORDER
       916.830.7200
                    1
                          (90) days of the filing of this Order, whichever occurs first, the parties shall confer as required
                    2
                          by Federal Rule of Civil Procedure 26(f). All discovery, with the exception of expert discovery,
                    3
                          shall be completed no later than one hundred twenty (180) days of the filing of this Order.
                    4
                                         No other changes to the Initial Pretrial Scheduling Order are requested. All deadlines
                    5
                          in the Initial Pretrial Scheduling Order that are calculated based on the close of discovery (e.g.,
                    6
                          dispositive motions) will be calculated from the close of discovery as modified in the instant Order
                    7
                          requested by the parties.
                    8
                          II.    CONCLUSION
                    9
                                         For the foregoing reasons, the parties jointly request the Court modify the Initial
                  10
                          Pretrial Scheduling Order and assign the proposed deadlines for mediation and close of discovery.
                  11

                  12
                           Dated: February 12, 2020
                  13

                  14

                  15                                                           /s/Steven Herrick (as authorized on 2/12/2020)
                                                                               STEVEN L. HERRICK
                  16                                                           TULLY RINCKEY PLLC
                                                                               Attorneys for Plaintiff
                  17                                                           PATRICIA L. THOMAS-PEREZ
                  18       Dated: February 12, 2020
                  19
                                                                               /s/ Douglas L. Ropel
                  20                                                           BARBARA A. BLACKBURN
                                                                               DOUGLAS L. ROPEL
                  21                                                           LITTLER MENDELSON, P.C.
                                                                               Attorneys for Defendant
                  22                                                           SACRAMENTO REGIONAL TRANSIT
                                                                               DISTRICT
                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL PRETRIAL                    4.                              2:19-CV-00909-TLN-EFB
   Sacramento, CA 95814    SCHEDULING ORDER
       916.830.7200
                    1                                                    ORDER
                    2                    IT IS SO ORDERED that the Initial Pretrial Scheduling Order be modified as follows:

                    3                    Mediation – The parties have agreed to and shall attend a private mediation

                    4     within seventy-five (75) days of the filing of this Order.

                    5                    Discovery – Within fifteen (15) days of the conclusion of the mediation or ninety

                    6     (90) days of the filing of this Order, whichever occurs first, the parties shall confer as required

                    7     by Federal Rule of Civil Procedure 26(f). All discovery, with the exception of expert discovery,

                    8     shall be completed no later than one hundred twenty (180) days of the filing of this Order.

                    9                    All deadlines in the Initial Pretrial Scheduling Order that are calculated based on the

                  10      close of discovery (e.g., dispositive motions) will be calculated from the close of discovery as

                  11      modified by this Order.

                  12

                  13
                          DATED: February 13, 2020
                  14
                                                                                        Troy L. Nunley
                  15                                                                    United States District Judge

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL PRETRIAL                     5.                             2:19-CV-00909-TLN-EFB
   Sacramento, CA 95814    SCHEDULING ORDER
       916.830.7200
